Citation Nr: 0319618	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  96-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative right knee meniscectomy prior to May 2001.

2.  Entitlement to an evaluation in excess of 10 percent for 
instability of the right knee prior to May 2001.

3.  Entitlement to a higher evaluation for right total knee 
replacement with instability and osteoarthritis, residual of 
meniscectomy, currently rated at 60 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The Board remanded this matter to 
the RO in December 2000 for additional development.  The case 
has since been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to May 2001, the veteran's postoperative right knee 
meniscectomy was manifested by symptomatic removal of 
cartilage.

3.  Prior to May 2001, the veteran's instability of the knee 
was manifested by severe instability, fatigue, giving way, 
and painful motion.

4.  The veteran's right total knee replacement with 
instability and osteoarthritis, residual of meniscectomy, is 
productive of severe painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative right knee meniscectomy prior to May 2001 
have not been met.  38 U.S.C.A. § 1155, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
4.1-4.14, 4.71a, Diagnostic Code 5259 (2002).

2.  The criteria for a 30 percent evaluation for instability 
of the right knee prior to May 2001 have been met.  38 
U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.71a, 
Diagnostic Code 5257 (2002).

3.  The criteria for an evaluation in excess of 60 percent 
for right total knee replacement with instability and 
osteoarthritis, residual of meniscectomy, since July 2002 
have not been met.  38 U.S.C.A. § 1155, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
4.1-4.14, 4.71a, Diagnostic Code 5055 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims by 
means of the January 1996 rating decision, the February 1996 
Statement of the Case, and the May 1997, September 1997, June 
1998, February 1999, October 1999, July 2000, October 2001, 
and April 2003 Supplemental Statements of the Case.  

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to substantiate his claims.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claims, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claims.  In addition, the Supplemental Statements of the 
Case issued after the enactment of the VCAA specifically 
advised the veteran of the provisions of the VCAA.  
Therefore, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the veteran 
reported that he had received no private medical treatment of 
his right knee.  Consequently, the RO obtained all relevant 
VA treatment records and afforded the veteran several VA 
medical examinations.  The veteran also presented testimony 
at a personal hearing. Accordingly, the Board finds that no 
further action is necessary to comply with the duty to assist 
provisions of the VCAA.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The record shows that the RO granted service connection for 
residuals of meniscectomy of the right knee in an April 1969 
rating decision and assigned a 10 percent evaluation 
effective from March 1968.  The veteran submitted a claim for 
an increased evaluation in November 1995.  This was denied by 
the January 1996 rating decision and the current appeal 
ensued.  

In a July 2000 rating decision, the RO continued the 10 
percent disability evaluation for postoperative right knee 
meniscectomy and assigned a separate 10 percent evaluation 
for instability of the right knee, under Diagnostic Code 
5257, effective from November 7, 1995.  Following a right 
knee replacement that apparently took place in May 2001, the 
veteran's schedular evaluation was increased to 100 percent 
for one year following the implantation of the prosthesis 
pursuant to Diagnostic Code 5055.  The evaluation was reduced 
to 30 percent, effective from July 2002, but in an April 2003 
rating action, however, this 30 percent evaluation was 
increased to 60 percent effective from July 2002.  
Accordingly, what the Board must determine is whether the 
separate 10 percent ratings in effect prior to May 2001 were 
appropriate under the circumstances, and whether the current 
60 percent evaluation in effect for the knee disability since 
July 2002 is appropriate.  

At a December 1995 VA examination, the veteran reported 
occasional pain of the knee that required medication.  Pain 
and tenderness occurred on the lateral part of the knee and 
along the lateral joint line.  Objectively, gait was normal 
and the veteran was able to squat.  No crepitus was present 
on passive flexion and extension, and there was no patellar 
tenderness or instability.  There was a mild quadriceps 
atrophy and patellar discomfort with lateral movement.  
Flexion was accomplished to 120 degrees.  The x-ray report 
showed narrowing of the medial joint space.  The veteran was 
diagnosed with residual, status post meniscectomy of the 
right knee with occasional discomfort of the knee and some 
tenderness on palpation of the lateral joint line, and very 
mild atrophy of the quadriceps muscle that did not produce 
any functional impairment.  

A December 1996 award from the Social Security Administration 
found that the veteran was disabled, in part, due to history 
of surgical repair of torn ligaments in the right knee with 
current internal derangement and positive McMurray test.  A 
VA x-ray performed in July 1997 found no abnormality of the 
right knee.  At a September 1997 VA examination, the veteran 
complained of increasing knee pain and reported that he used 
Motrin, but that it did not help very much.  He had a 
constant ache from the thigh to the calf.  The veteran 
reported that his knee gave out while walking or climbing 
stairs.  He had pain after standing more than 15 minutes or 
walking more than one-half block. 

Objectively, the veteran exhibited no obvious limp.  No 
swelling or deformity of the knee and no atrophy of the 
quadriceps were noted.  The veteran was unable to squat and 
he had pain with flexion to 60 degrees and hyper-extension to 
5 degrees.  McMurray's, drawer sign, and Apley testing were 
negative.  Deep tendon reflexes, strength, and sensation were 
intact and full.  The x-ray report was negative.  The veteran 
was diagnosed with degenerative joint disease of the right 
knee, and status post medial meniscus tear with functional 
impairment.

In a February 1998 letter, the veteran's VA physician wrote 
that he was currently diagnosed with arthritis of the right 
knee.  This condition could periodically interfere with the 
veteran's ability to ambulate and to perform activities 
associated with significant weight bearing.  VA treatment 
records show that the veteran presented in February 1998 with 
complaints of increased right knee pain and locking of the 
knee when walking or sitting.  Physical examination noted 
mild crepitus and point tenderness to the medial aspect.  
There was no swelling and pulses were strong and intact.  The 
veteran was assessed with degenerative joint disease that was 
confirmed by x-ray. 

At his personal hearing before the RO in March 1998, the 
veteran reported that his knee was often swollen and tender.  
He occasionally used an Ace bandage and he currently used 
Tylenol for pain.  He had difficulty descending stairs, 
stooping, and standing for long periods of time.  The knee 
was unstable and sometimes gave out; therefore, he used a 
cane most of the time.

An orthopedic evaluation in April 1998 found mild valgus 
deformity, range of motion to 120 degrees, and medio-lateral 
stability.  The veteran was assessed with degenerative joint 
disease and was given a cortisone injection.  He was to be 
fitted for a knee brace.  In June 1998, the veteran returned 
with no current significant complaints.  In September 1998, 
the veteran complained of increased pain after steroid 
treatments.  He now wore a brace and he used Tylenol without 
significant improvement.  Objectively, the knee had no edema 
but was tender to palpation.  The following month, the 
veteran received another injection due to increased pain.  
The knee had patellofemoral crepitus but was stable.

The veteran presented in February 1999 with complaints of 
increased pain and locking of the right knee.  No obvious 
swelling, deformity, or effusion was present.  There was full 
range of motion with crepitus and pain, especially with 
extension.  The knee was tender to palpation medially below 
the joint line, but there was no medial-lateral instability.  
McMurray's was positive and Apley's and Lachman's were 
negative.  Varus and valgus stress caused pain of the medial 
compartment.  A 3 centimeter Baker's cyst was present.  The 
veteran was assessed with osteoarthritis of the right knee 
and given a lidocaine steroid injection.  The veteran was 
trained to use a cane in physical therapy that month.  The x-
ray report was essentially normal except for a small bony 
density above the intercondylar eminence.

An MRI performed in February 1999 found a complete tear of 
the anterior cruciate ligament.  The lateral meniscus was 
markedly fragmented with diffuse deformity and abnormal 
signal.  In March and April 1999, the veteran had no varus or 
valgus laxity, no effusion, a positive McMurray's, and motion 
to 135 degrees.  In May 1999, the veteran complained of pain, 
locking, and swelling of the knee.  Upon evaluation, there 
was no effusion, a full range of motion, and stability to 
varus and valgus stress.  Lachman's, anterior drawer, and 
McMurray's were positive, and there was medial joint line 
tenderness.  Consequently, the veteran underwent a right knee 
arthroscopy with right knee partial lateral meniscectomy that 
month.  

At a follow-up in February 2000, the veteran complained of 
persistent pain of the right knee.  He had crepitus and pain 
with motion.  He was assessed with degenerative joint 
disease, right knee meniscal tear status post partial 
surgical removal.  In March 2000, the veteran complained of 
pain with intermittent locking and catching, with no relief 
since surgery.  Objective findings included motion to 95 
degrees, stable varus and valgus stress, positive Lachman's 
and pivot shift, and mild patellofemoral crepitus.

At a July 2000 VA examination, the veteran reported medial 
knee pain with intermittent swelling.  His knee buckled and 
gave way and he had fallen.  He had locking of the knee on 
stairs, and the knee became stiff with prolonged sitting.  
The veteran had used a cane since the May 1999 surgery.  He 
generally used Ibuprofen three times per day.  Flare-ups 
occurred with prolonged standing and squatting or stooping.  
The flare-ups caused decreased functional activity and 
motion.  Upon examination, the veteran could walk without his 
cane.  He was in slight pain and favored the right knee.  He 
had 10 degrees of valgus of the right knee when standing.  
There was a slight valgus thrust with walking and gait was 
unsteady due to knee pain, but improved with use of the cane.  
The veteran was unable to squat due to pain.  

Range of motion was measured as full extension of 0 degrees 
and flexion to 105 degrees with pain.  Slight patellofemoral 
crepitus was present.  Circumferential measurements found one 
centimeter of atrophy of the right thigh and soft tissue 
swelling above the right knee.  There was tenderness over the 
medial joint line and over the suprapatellar area.  Ligament 
examination indicated a 2+ Lachman's test with positive 
anterior drawer and 1+ valgus laxity.  A pivot shift could 
not be performed due to pain.  Strength of the hamstrings and 
quadriceps was measured at 3/5.  The x-ray report showed no 
abnormality.  The examiner opined that the veteran had 
decreased motion over the years and that his knee had 
worsened due to limited and painful motion, atrophy, and 
weakness.

At a January 2001 VA examination, the veteran reported that 
the steroid injections had not helped.  The veteran had left 
his job as a bus driver due to his right knee, but had seen 
no improvement.  He reported constant pain with daily 
swelling.  He had frequent episodes of instability and the 
knee giving way.  He had fallen down stairs and injured his 
shoulder.  There was lack of endurance because he could walk 
only one block before stopping due to knee pain.  He also had 
stiffness after sitting.  He used Ibuprofen and Tylenol 3 and 
he normally used a cane and wore a knee brace.  The examiner 
reviewed the veteran's records and noted that photographs 
from the arthroscopy had shown thinning of the articular 
cartilage, indicative of osteoarthritis.  

Objectively, the veteran stood with 10 degrees of valgus and 
had slight valgus thrust when walking.  He could squat to 40 
degrees with complaint of pain.  He had full extension to 0 
degrees and flexion to 110 degrees with pain.  There was 
slight patellofemoral crepitus, atrophy of the right thigh 
and calf, soft tissue swelling, and tenderness of the medial 
joint line.  Patellar alignment and motion were normal.  
There was 2+ positive Lachman's and 1+ positive valgus 
laxity.  The strength of the right hamstrings and quadriceps 
was 3/5.  The x-ray report showed degenerative changes with 
reduced lateral compartment.  The examiner noted that the 
veteran had ligament laxity and pain with motion.  The 
veteran was diagnosed with right knee pain, ligament 
instability of the right knee, and osteoarthritis of the 
right knee.  

In May 2001, the veteran underwent a total right knee 
arthroplasty due to severe osteoarthritis of the knee.  An x-
ray that month showed postoperative changes with right knee 
prosthesis and no abnormality.  Prior to the surgery, from 
February through April 2001, he had presented with persistent 
pain.  In June 2001, the veteran was seen for right knee pain 
and swelling following surgery.  At a follow-up in October 
2001, the knee was stable to varus and valgus stress and had 
range of motion from 10 to 110 degrees.  In December 2001, 
the knee exhibited no swelling or warmth or atrophy.  Range 
of motion was from 0 to 110 degrees and painless.  In July 
2002, the veteran continued to have pain and swelling of the 
knee and had to use a cane.

At an October 2002 VA examination, the veteran reported that 
his right knee was swollen daily and that he had constant 
pain of 4 on a scale of 5.  He also had stiffness and flare-
ups occurred daily.  The flare-ups were caused by sitting 
more than two hours, and by prolonged standing.  Upon 
examination, the veteran had much difficulty changing from a 
sitting to a standing position.  He exhibited a slight limp 
in favor of the right leg.  He could not toe or heel walk due 
to pain.  He walked tandem steps very cautiously.  The 
veteran achieved flexion to 80 degrees with pain and he used 
his hands to assist with extension.  The veteran had 
decreased endurance in that he complained of moderate pain 
when walking 150 feet.  Muscle strength was 4+/5.  The right 
knee appeared to be stable, with no laxity, and a negative 
drawer sign.  The x-ray was normal, status post total knee 
replacement.  The veteran was diagnosed with osteoarthritis, 
status post right total knee replacement.

Prior to July 1, 2002, the veteran's postoperative right knee 
meniscectomy was assigned a 10 percent schedular evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259 and his 
instability of the right knee was assigned a 10 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  Under Diagnostic Code 5259, 
which is used to evaluate symptomatic removal of the 
semilunar cartilage, an evaluation of 10 percent is the 
maximum available.  Under Diagnostic Code 5257, a 10 percent 
evaluation is assigned for slight recurrent subluxation or 
lateral instability.  Higher evaluations of 20 percent and 30 
percent are assigned, respectively, for moderate and severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

Applying the above criteria to the facts of this case, the 
Board finds that, as no higher evaluation is available under 
Diagnostic Code 5259, the Board must consider whether a 
higher evaluation is warranted under Diagnostic Code 5257 or 
an alternative Diagnostic Code.  Based upon the medical 
evidence of record prior to July 1, 2002, the Board finds 
that an increased evaluation to 30 percent is warranted under 
Diagnostic Code 5257.  

In making this finding, the Board observes that the veteran's 
instability of the right knee was clearly more than slight.  
The veteran complained of frequent giving way of the knee 
that resulted in falls.  The Board also finds credible the 
veteran's complaints regarding flare-ups, lack of endurance, 
and pain with motion.  Additional functional loss due to 
pain, fatigue, weakened movement and incoordination, 
including during flare-ups, must also be considered.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Finally, the Board notes 
that the various VA physicians identified objective 
symptomatology in support of the veteran's contentions, such 
as tenderness, ligament laxity, painful motion, muscular 
atrophy, and other manifestations of degenerative joint 
disease.  Accordingly, the Board finds that the veteran's 
overall disability picture prior to July 1, 2002 warranted a 
30 percent evaluation under Diagnostic Code 5257, and the 
appeal is granted to that extent.

Nevertheless, the Board finds that a preponderance of the 
evidence is against a current evaluation in excess of 60 
percent.  The veteran's right total knee replacement with 
instability and osteoarthritis, residual of meniscectomy, is 
currently assigned a 60 percent schedular evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2002).  This is 
the maximum rating available under this Diagnostic Code for 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  The Board finds that 
this evaluation contemplates the veteran's overall residuals 
from his total knee replacement surgery and that no 
alternative Diagnostic Code provides for a higher evaluation.

Also for attention is the amputation rule, which provides 
that the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation to be 
performed.  38 C.F.R. § 4.68.  A 60 percent rating is 
assigned for amputation of the leg not improvable by 
prosthesis controlled by natural knee action.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5164.  A 60 percent rating is also 
assigned for defective stump, thigh amputation recommended.  
38 C.F.R. § 4.71a, Diagnostic Code 5163.  Because the 
veteran's disability involves the knee, the equivalent rating 
for amputation of the knee appears to be 60 percent.  
Therefore, under the amputation rule, the veteran's combined 
rating for his right knee may not exceed 60 percent.  
Accordingly, the benefit sought on appeal is denied.


ORDER

An evaluation in excess of 10 percent for postoperative right 
knee meniscectomy prior to May 2001 is denied.

An evaluation of 30 percent for instability of the right knee 
prior to May 2001 is granted, subject to the provisions 
governing the award of monetary benefits.

An evaluation in excess of 60 percent for right total knee 
replacement with instability and osteoarthritis, residual of 
meniscectomy from July 2002, is denied.




		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

